175 F.3d 1010
Jibril L. Ibrahimv.U.S., Robert Okun, Asst. U.S. Attorney, John R. Fisher,Asst. U.S. Attorney, Jerry Massie, Asst. U.S. Attorney,Wilma Lewis, Asst. U.S. Attorney, Disrict of ColumbiaGovernment, Reggie B. Walton, Honorable, of Superior Courtof District of Columbia, Eugene Hamiton, Honorable, ofSuperior Court of District of Columbia, Harold Cushenberry,Honorable, of Superior Court of District of Columbia, EricWashington, Honorable, of Superior Court of
NO. 98-5387
United States Court of Appeals,
Third Circuit.
February 22, 1999

1
Appeal From:  D.Del.


2
Appeal Dismissed.